Citation Nr: 0004840	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a notice of disagreement to the rating decision 
of March 2, 1998, was timely filed.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from March 1987 to November 1991. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bipolar disorder and assigned an evaluation of 
30 percent effective from September 21, 1993.  

The veteran has also appealed a March 1999 rating decision 
which denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.

The claim is not ready for appellate review as the veteran 
has requested a video conference hearing before a Member of 
the Board at the regional office.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the RO to be conducted by a member 
of the Board with the use of video conferencing 
techniques.  The RO should then notify the 
veteran of the date, time and place of the 
hearing by letter mailed to his current address 
of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



